                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

WILLIE J. FIGGERS,              )
                                )
        Plaintiffs,             )
                                )
vs.                             )                      CIVIL ACTION NO. 17-00476-KD-MU
                                )
CARROLL FULMER LOGISTICS CORP., )
d/b/a/ CARROLL FULMER TRUCKING, )
et al.,                         )
                                )
        Defendants.             )

                                               ORDER

       This action is before the Court on the Motion for Leave to Amend the Complaint filed by

Plaintiff Willie J. Figgers and the response in opposition filed by Defendant Carroll Fulmer

Logistics Corp. d/b/a Carroll Fulmer Trucking (docs. 27, 30, 30-1). Upon consideration, and for the

reasons set forth herein, Plaintiff’s motion is GRANTED.

       Plaintiff moves the Court for leave to substitute Richard Freeman as Fictitious Party D,

identified as “John Doe, the driver of the vehicle which collided with the Plaintiff on the occasion

made the basis of this suit” (doc. 1-2). Plaintiff argues that leave to amend should be allowed when

justice so requires1 and that the substitution would not cause any prejudice (doc. 27). Plaintiff also

argues that he has “good cause to substitute” the driver as a necessary party to this litigation.

       Defendant argues that Plaintiff applies the wrong procedural rule. Defendant points out that

pursuant to the Rule 16(b) Scheduling Order, motions for leave to amend were due no later than


1
  Plaintiff cites to Rule 15 of the Alabama Rules of Civil Procedure. This action is before the Court
on basis of diversity jurisdiction. Therefore, the state law applies to substantive issues, but the
Federal Rules of Civil Procedure apply to procedural issues. See Houston Specialty Ins. Co. v.
Vaughn, - - - Fed. Appx. - - -, 2018 WL 4328619, at *1 (11th Cir. Sept. 11, 2018) (“Because this is
a diversity case, we apply federal procedural law and state substantive law.”).
April 30, 2018, but Plaintiff filed his motion seven months later. Defendant argues that because the

motion for leave to amend was filed after the deadline in the Rule 16(b) Scheduling Order, Plaintiff

must first show good cause to modify the deadline and obtain the Court’s consent, before the Court

may consider whether leave to amend should be given under Rule 15(a)(2).

        Defendant argues that Plaintiff has not made the requisite showing of good cause - an

inability to meet the Scheduling Order deadlines despite the exercise of diligence - and therefore,

the motion should be denied. Specifically, Defendant points out that Plaintiff became aware of the

driver’s identity on December 28, 2017 (Doc. 30-1, Initial Disclosures), but exhibited a lack of

diligence by waiting almost eleven months, and after the deadline expired, before filing his motion.

Defendant also points out that the motion was filed after the motion for summary judgment (based

in part on failure to substitute the named driver) was filed.

        Upon consideration, the motion is granted. Good cause exists even though Plaintiff did not

timely seek leave to amend the complaint. Neither party will be prejudiced by naming the driver as

a defendant because the parties have known the identity of the driver for at least eleven months. See

Fed. R. Civ. P. 16(b)(4) (“Modifying a Schedule. A schedule may be modified only for good cause

and with the judge's consent.); Fed. R. Civ. P. 15(a)(2) (“In all other cases, a party may amend its

pleading only with the opposing party's written consent or the court's leave. The court should freely

give leave when justice so requires.”). Generally, “fictitious-party pleading is not permitted in

federal court.” Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010). However, an exception

exists if “the plaintiff’s description of the defendant is so specific as to be ‘at the very worst,

surplusage.’” Id. (quoting Dean v. Barber, 951 F.2d 1210, 1215–16 (11th Cir. 1992).

        DONE and ORDERED this the 14th day of February 2019.


                                                /s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                     2
